Citation Nr: 1530022	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 decisions by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The St. Louis, Missouri RO has assumed the role of agency of original jurisdiction.  

The Board notes the Veteran did not file a notice of disagreement to the July 2009 RO decision which granted entitlement to service connection for PTSD evaluated at 30 percent disabling, however the decision did not become final as the Veteran filed a claim for increase in August 2009.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in May 2015.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the claim.  

The Veteran was last afforded a PTSD examination in June 2012.  The Veteran provided testimony at his May 2015 Board hearing regarding symptoms which suggest a worsening of his condition since the last VA examination.  Specifically, he reported symptoms which were not reported or observed in 2012 such as suicidal ideation, panic attacks that occurred four times a week (previously reported as weekly or less often) and short and long-term memory loss.  Though the Veteran reported he was not on any medication for depression or anxiety during his 2015 Board hearing, he submitted a statement on his July 2012 VA Form 9 which reported his medication made him feel like a zombie and made him want to kill himself at night.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records, including those beyond August 2013 from the G.V. (Sonny) Montgomery VAMC.  All efforts to obtain additional evidence must be documented in the claims folder.

2.  Schedule the Veteran for an appropriate psychiatric examination to determine the severity of his service-connected PTSD.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD. The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, the AOJ must readjudicate the claim based on the entirety of the evidence.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




